Citation Nr: 1040280	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-38 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for scalp laceration 
residuals.

2.  Entitlement to an evaluation in excess of 10 percent for 
posttraumatic headaches.

3.  Entitlement to service connection for a skull fracture.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.  

7.  Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder, to include PTSD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to October 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In May 2010, the Veteran testified before the undersigned at a 
Travel Board hearing.  A transcript of the hearing is of record.

With respect to the Veteran's psychiatric disorder claim, the 
issue, as characterized on the title page of this decision, has 
been framed to include the larger issues of whether new and 
material evidence has been presented to reopen the service 
connection claim for an acquired psychiatric disorder, to include 
PTSD.  When originally denied in a final rating action of 
February 1961, the claim was characterized as entitlement to 
service connection for conversion reaction.  The Veteran's August 
2005 claim characterized the psychiatric disorder as PTSD.  
Recent case law provides that a claim for a mental health 
disability includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the 
holding in Clemons, the Board has more broadly characterized the 
claim on appeal.

In doing so, the Board acknowledges that a change in diagnosis or 
the specificity of the claim must be carefully considered in 
determining whether the claim is based on a distinct factual 
basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In 
Boggs, the United States Court of Appeals for the Federal Circuit 
found that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease or 
injury, when it is an independent claim based on distinct factual 
bases.  However, the Court clarified in Velez v. Shinseki, 23 
Vet. App. 199 (2009), that the focus of the analysis must be 
whether the evidence truly amounted to a new claim based upon a 
different diagnosed disease or whether the evidence substantiates 
an element of a previously adjudicated matter.  

In this case, the Board is broadening the scope of the claim 
because the present claim turns upon essentially the same 
history, factual bases and diagnoses as were considered in the 
prior final rating decision of February 1961 -- that the Veteran 
experiences a chronic psychiatric disorder as a result of his 
active service.  As such, the threshold question of whether new 
and material evidence had been submitted must be addressed.  It 
is also noted that in light of the Board's decision to reopen the 
claim and remand the matter to the RO for additional development, 
there can be no prejudice to the Veteran from captioning the 
issue as such.

Although the Veteran has submitted evidence of medical 
disabilities, and made a claim for the highest ratings possible, 
he has not submitted evidence of unemployability, or claimed to 
be unemployable; therefore, the question of entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities has not been raised.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

The issues of entitlement to an evaluation in excess of 10 
percent for posttraumatic headaches as well as entitlement to 
service connection for bilateral hearing loss, tinnitus, and an 
acquired psychiatric disorder, to include PTSD, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's scalp laceration residuals are only 3.5 inches 
in length and difficult to visualize, with no adherence of 
underlying structures, wound tenderness, depression, 
hyperesthesia, or hypoesthesia.

2.  A skull fracture or chronic residuals thereof is not 
currently shown.

3.  A neck disability is not currently shown.

4.  In February 1961, the RO issued a decision that denied 
service connection for conversion reaction on the basis that the 
disorder was not shown in service.

5.  The evidence added to the record since February 1961, when 
viewed by itself or in the context of the entire record, relates 
to an unestablished fact that is necessary to substantiate the 
claim for service connection for an acquired psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scalp laceration 
residuals have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806 
(2010).

2.  A skull fracture was not incurred in active service and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).

3.  A neck disability was not incurred in active service and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).

4.  The February 1961 rating decision which denied the claim for 
service connection for conversion reaction is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2010).  

5.   Evidence submitted subsequent to the February 1961 denial is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002);  38 C.F.R. §§ 3.156(a), 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in December 2008, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings.  Any 
questions as to the appropriate effective date to be assigned are 
moot as the claim has been denied.  

Additionally, in claims to reopen based on new and material 
evidence, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

For reasons explained in detail below, the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include, PTSD is found to be reopened by way of the 
submission of new and material evidence.  Thus, no further 
notification or assistance is necessary to develop facts 
pertinent to that issue.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records, service personnel records,  and 
service treatment records.  Further, the Veteran submitted 
additional records as well as lay statements in support of his 
claim, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge in May 2010.  

Next, specific VA medical opinions pertinent to the Veteran's 
service-connected scalp laceration residuals and posttraumatic 
headaches were obtained in April 2006.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  There is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's scalp 
laceration residuals since the April 2006 VA examinations.  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board finds 
the above VA examination reports to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claims.  
The VA examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.

The Board concedes that VA examinations specific to the Veteran's 
claimed skull fracture and neck disability were not conducted.  
In this regard, the Board notes that the Court of Appeals for the 
Federal Circuit upheld the determination that a VA medical 
examination is not required as a matter of course in virtually 
every veteran's disability case involving a nexus issue.  Waters 
v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases 
where only a conclusory generalized statement is provided by the 
veteran, in which case an examination may not be required).  
Here, the Board finds that VA examinations for these conditions 
are not warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorders, the absence of 
identified symptomatology during the entire appeals period, and 
the lack of competent of a current disability, a remand for a VA 
examination would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Compensable Evaluation for Scalp Laceration Residuals

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran seeks a compensable evaluation for his service-
connected scalp laceration residuals.  The Board observes that 
the applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective in October 2008. However, 
the October 2008 revisions are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran 
filed his claim in August 2005.  Therefore, only the pre-October 
2008 version of the schedular criteria is applicable in this 
case.

The Veteran's scalp laceration residuals are rated utilizing the 
rating criteria found at Diagnostic Code 7800, burns or scars of 
the head, face, or neck; or other disfigurement of the head, 
face, or neck. 38 C.F.R. § 4.118.  A 10 percent rating is for 
application when there is one characteristic of disfigurement.  A 
30 percent rating is for application when there is visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement.  

Note (1) to Diagnostic Code 7800 defines the eight 
characteristics of disfigurement for purposes of evaluation under 
§ 4.118.  They are: (1) a scar five or more inches (13 or more 
cm) in length; (2) a scar at least one-quarter inch (0.6 cm) wide 
at the widest part; (3) surface contour of the scar elevated or 
depressed on palpation; (4) scar adherent to underlying tissue; 
(5) skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); (8) skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

The Veteran's service-connected scalp laceration residuals have 
been examined once during the pendency of this claim.  He was 
afforded a VA scars examination in April 2006, at which time the 
examiner diagnosed him with, "Closed head injury, scalp 
laceration sutured."  Upon examination, the examiner noted a 
scar which was slightly curvilinear, faint, and hard to easily 
visualize.  The scar was 3.5 inches in length, with no erythema, 
adherence of underlying structures, wound tenderness, or 
depression.  There was also no hyperesthesia or hypoesthesia, 
centrally.  The examiner noted that the wound was barely 
observable and that color photographs would indicate that there 
was no repugnance of the wound.

The Veteran was also afforded a VA neurological disorders 
examination in April 2006.  Although his scalp lacerations were 
not the focus of this examination, the examiner noted that there 
was a 2-inch scar on the top of the Veteran's head, slightly on 
the right side of the midline running from front to back.  The 
scar could barely be seen, was very well healed, not tender, and 
with no keloid formation.  

At his May 2010 Travel Board hearing, the Veteran testified that 
his scar hurts when he combs his hair or wears a hat, but also 
testified that the scar was not painful or tender upon palpation 
and that it never opens up or weeps.

Here, none of the aforementioned characteristics of disfigurement 
have been noted on examination.  The scar was only 3.5 inches in 
length and difficult to visualize, with no adherence of 
underlying structures, wound tenderness, depression, 
hyperesthesia, or hypoesthesia.

The Board has considered other diagnostic codes to determine if 
another code would provide a higher rating for this disability, 
but finds none.  Diagnostic Code 7801 and 7802 are not for 
application because those diagnostic codes apply to scars on 
parts of the body other than the head, face, or neck.  Diagnostic 
Codes 7803 and 7804 are inapt because the scar has not been 
described as unstable or painful upon examination.  Diagnostic 
Codes 7806 through 7829 are not for application because they all 
deal with diseases of the skin, not scars.  Diagnostic Code 7803 
is inapt because it deals with scarring related to alopecia, not 
for scarring such as the Veteran's laceration-related scar.  
Diagnostic Codes 7831-33 are inapt because they deal with skin 
disorders as opposed to scars.

The Board thus finds that the Veteran's scalp laceration 
symptomatology more nearly approximates the criteria required for 
the currently-assigned noncompensable evaluation, and that a 
higher rating is not warranted at any time during the pendency of 
this appeal.

The Board has also considered whether the Veteran is entitled to 
an additional rating under any different diagnostic codes for 
separate and distinct manifestations attributable to the same 
injury. See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993). In this case, a review of the 
record, including the medical evidence and the Veteran's 
contentions, does not reveal that the Veteran has any separate 
and distinct manifestations attributable to his scalp laceration 
residuals.  Accordingly, an additional rating is not warranted.

The Board has also considered whether the Veteran is entitled to 
a referral for an extraschedular rating, which is a component of 
a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996). Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record. Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, throughout the appeal period, the evidence does not 
demonstrate frequent periods of hospitalization related to his 
disability. Further, the record weighs against a finding of 
occupational impairment or average industrial impairment that is 
in excess of that contemplated by the assigned rating. Rather, 
the April 2006 VA examination clearly indicated that the scar is 
essentially asymptomatic and invisible.  Moreover, the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology and provide for higher ratings for additional or 
more severe symptoms than currently shown by the evidence.

Thus, the Board finds that the Veteran's disability picture is 
contemplated by the rating schedule, and the current 
noncompensable evaluation is, therefore, adequate. Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation for his disabilities under 38 C.F.R. § 
3.321 is not warranted in this case.

III.  Service Connection Claims

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

With respect to the Veteran's claim for a skull fracture, he 
testified that "the feeling of it" suggests that his skull is 
fractured.  Specifically, he suggested that there was some 
slippage in the bone between his skull and his ears.  He 
conceded, however, that he was never informed by a physician that 
he ever fractured his skull.  To the contrary, when examined by a 
neuropsychiatrist in January 1961, his in-service head injury was 
described as minor, and the neuropsychiatrist opined that the 
Veteran developed a hysterical reaction  and that his claimed 
symptoms appear to have "a very neurotic ring" to them.  
Similarly, the report of an April 2006 VA scars examination noted 
that, although the Veteran claimed that he fell asleep in a gun 
turret and was struck by a cog, service reports revealed that he 
was actually tangled in an earphone cord when he received his 
scalp laceration, and that the discrepancy may exist due to an 
attempt to help the Veteran not be punished or reprimanded while 
in service.  The April 2006 examiner continued that "it appears 
that veteran did not have skull fracture and in fact had a 
laceration which was sutured" and that the Veteran returned to 
duty the next day.  Furthermore, the VA treatment records and 
private treatment records received since then do not diagnose the 
Veteran with a skull fracture.  The Board notes that the Veteran 
is already service connected for scalp laceration residuals and 
posttraumatic headaches resulting from the in-service head 
injury.  

With respect to the Veteran's claim for a neck disability, he 
testified at his May 2010 Travel Board hearing that a large cog 
from a gun hit him squarely in the head in service, suddenly 
snapping his head and twisting his neck.  He also recalled a 
physician saying something about arthritis in relation to his 
neck approximately 10 years ago, but did not have anything in 
writing to confirm this.  The record was held open for a period 
of 60 days to permit the Veteran the opportunity to submit 
additional evidence in the form of a etiological opinion 
regarding his neck disability, but the Veteran failed to submit 
any additional evidence.  The clinical evidence of record does 
not reveal complaints or a diagnosis of a neck disability.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.  Here, as discussed in 
detail above, the record shows that the Veteran has never been 
diagnosed as having a skull fracture or a neck disability during 
the course of the entire appeal period. 

The Board recognizes that the Federal Circuit has held "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007)).  

In this case, however, the Veteran is not competent to provide 
testimony regarding the existence of skull fractures or cervical 
spine injuries.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
at n.4 (Fed. Cir. 2007).  Because diagnoses of skull fractures 
and a disability of the cervical spine (e.g., degenerative disc 
disease or degenerative joint disease) require more than a simple 
identification that a layperson is competent to make, the 
Veteran's unsubstantiated statements regarding the claimed 
existence of these conditions are found to lack competency.  
Moreover, the Veteran has failed to submit any credible evidence 
that he has suffered from the residuals of a skull fracture or a 
cervical spine (neck injury) since his active service.  He has 
not provided a scintilla of evidence to support such a premise.  

As the preponderance of the evidence is against these claims for 
service connection, the claims must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  New and Material Evidence

The Veteran also seeks to reopen a claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, which was initially denied in February 1961 by the 
RO as "conversion reaction" because the disorder was not shown 
in service.  He did not appeal and the decision became final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1103 (2010).

Subsequently, the Veteran filed to reopen his claim for an 
acquired psychiatric disorder, characterized as "posttraumatic 
stress disorder secondary to skull fracture incident," in August 
2005.  His claim to reopen was denied in May 2006.  The RO found 
that the Veteran had yet to submit evidence of an in-service 
psychiatric disorder or evidence of a current PTSD diagnosis.  He 
filed a notice of disagreement in June 2006.  As discussed above, 
the matter has been recharacterized to more accurately adjudicate 
the Veteran's claim.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

The evidence of record at the time of the last final denial in 
February 1961 included service treatment records, service 
personnel records, and the report of a January 1961 VA 
examination.  

The evidence added to the record since the February 1961 decision 
consists of VA treatment records dated from August 2005 to June 
2009; correspondences from G. C. Molina, M.D., the Veteran's 
private physician, dated in August 2005 and May 2010; 
correspondence from the Veteran's treating VA psychiatrist, dated 
in June 2010; the report of an April 2006 VA scars examination; 
the report of an April 2006 VA neurological disorders 
examination; an undated statement from the Veteran's spouse; and 
written statements from the Veteran in support of his claims.  As 
the evidence had not previously been submitted to agency 
decision-makers and is not cumulative or redundant of other 
evidence of record, the evidence is new under 38 C.F.R. § 
3.156(a) (2009).  
 
Specifically, the letter from the Veteran's treating VA 
psychiatrist since November 2006, diagnosed the Veteran with 
dysthymic disorder (a chronic form of depression) and opined that 
it was, in significant part, directly related to his military 
duty.  

Based on the foregoing, the Board finds that the new evidence 
relates to an unestablished fact necessary to substantiate the 
claim, that of a causal connection to service.  As such, it is 
found to be material.  Accordingly, the Veteran's request to 
reopen the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is granted.  


ORDER

Entitlement to a compensable evaluation for scalp laceration 
residuals is denied.  

Entitlement to service connection for a skull fracture is denied.

Entitlement to service connection for a neck disability is 
denied.

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is granted.  


REMAND

Having determined that the claim for entitlement to service 
connection for an acquired psychiatric disorder should be 
reopened, the Board finds that additional development is required 
in order to satisfy VA's obligations under the VCAA.  

The June 2010 letter from the Veteran's treating VA psychiatrist 
since November 2006, diagnosed the Veteran with dysthymic 
disorder (a chronic form of depression) and opined that it was, 
in significant part, directly related to his military duty.  The 
physician based this opinion on "the fact" that the Veteran's 
service-connected headaches are clearly the direct result of his 
military duty, and that his chronically-depressed mood is 
substantially and directly related to his chronic headache pain.  
Little rationale was provided to support this opinion, which 
reduces the overall probative value of the opinion.   See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion).  Thus, the RO should arrange for the Veteran to 
undergo a VA examination at an appropriate VA medical facility to 
determine whether any current psychiatric disorder is due to 
service or his service-connected disabilities.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to so 
report.  See 38 C.F.R. § 3.655 (2010).

In addition, the Veteran seeks an evaluation in excess of 10 
percent for posttraumatic headaches.  In a June 2010 letter, the 
Veteran's treating VA physician referenced a treatment note dated 
on January 22, 2009, in which he indicated that the Veteran's 
"headaches are his primary concern, that he has these headaches 
daily and they can be incapacitating, and that his function is 
impaired in virtue of these headaches to a degree that 
adjustments have needed to be made at work."  However, this 
January 22, 2009, treatment note does not appear to be associated 
with the claims folder.  As such, the issue must be remanded so 
that the RO can attempt to associate all relevant VA treatment 
records from the VA Central California Health Care System in 
Fresno, California, with the claims folder.  The Board also finds 
that the Veteran should be afforded an appropriate VA examination 
to assess the current severity of his headaches once these 
records are obtained.  

The Veteran also seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  With respect to these 
claims, the Veteran testified that he suffered from hearing loss 
since the late 1950s and from tinnitus since the early 1960s due 
to firing 5-inch shells in service.  He conceded that he never 
received VA treatment for either condition, and had only informed 
them of the conditions recently.  He claims that he went to a 
physician for treatment of the conditions in the mid-1960s and 
that the conditions had deteriorated since then, but there are no 
medical records associated with the claims file which document 
this.  

The Veteran's service treatment records indicate that he was 
struck in the head by a moving gun barrel and sustained a 
laceration to the scalp in April 1955.  As such, it can be 
presumed that he was in close proximity to firearms during his 
period of active duty.  His history of noise exposure is 
therefore consistent with the conditions of his active service. 
The Board will assume for the purposes of this decision that the 
Veteran had in-service noise exposure. 38 U.S.C.A. § 1154(a).

In addition, the Veteran attests that he currently experiences 
chronic ringing in the ear (tinnitus) and hearing loss.  Here, 
the Board finds that the Veteran's lay testimony is competent to 
establish the presence of observable symptomatology and may 
provide sufficient support for a claim of service connection.  
Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.").

As such, the Board concludes that VA's duty to assist includes 
affording the Veteran a audiological examination to determine the 
nature, severity, and likely etiology of any current hearing loss 
and/or tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all VA treatment 
records from the VA Central California Health 
Care System in Fresno, California, to include 
a mental health note dated on January 22, 
2009.

2.  After all records and/or responses 
received have been associated with the claims 
file, the RO should arrange for the Veteran 
to undergo VA examination, by a psychiatrist, 
at an appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All necessary tests and studies (to include 
psychological testing) should be accomplished 
(with all findings made available to the 
psychiatrist prior to the completion of 
his/her report), and all clinical findings 
should be reported in detail.

The examiner should provide an opinion as to 
whether it is at least likely as not (a 50 
percent or greater probability) that the 
Veteran suffers from an acquired psychiatric 
disorder, to include PTSD or a dysthymic 
disorder, that had its onset in service or is 
otherwise etiologically related to his active 
service or to his service-connected 
disabilities (headaches).  If PTSD is 
diagnosed, the examiner should specify the 
stressor(s) upon which the diagnosis was 
based.

Detailed rationale should be provided with 
all opinions rendered.  If the examiner 
cannot provide an opinion without resorting 
to mere speculation, such should be stated 
with supporting rationale.

4.  The RO should schedule the Veteran for an 
appropriate VA examination in order to 
determine the current severity of his 
posttraumatic headaches.  The claims file 
should be made available for review, and the 
examination report should reflect that such 
review occurred.  

Upon a review of the record and examination 
of the Veteran, the examiner is asked to 
opine as to the frequency of any 
characteristic prostrating attacks associated 
with the headaches.  In rendering such an 
opinion, the examiner should state whether 
the Veteran has very frequent, completely 
prostrating, and prolonged attacks productive 
of severe economic inadaptability.

Detailed rationale should be provided with 
all opinions rendered.  If the examiner 
cannot provide an opinion without resorting 
to mere speculation, such should be stated 
with supporting rationale.

5.  The RO should schedule the Veteran for a 
VA audiological examination in order to 
ascertain the existence and etiology of his 
claimed bilateral hearing loss and tinnitus.  
The claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of the 
Veteran, the examiner should opine as to the 
following: 

a. Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's claimed bilateral hearing 
loss is a result of his military service, 
to include in-service acoustic trauma or 
head injury?

b. Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's claimed tinnitus is a result 
of his military service, to include in-
service acoustic trauma or head injury?

A rationale for any opinion advanced should 
be provided.  If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.

6.	After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
Veteran's claim must be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


